Citation Nr: 0109715	
Decision Date: 04/02/01    Archive Date: 04/11/01

DOCKET NO.  00-10 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than May 17, 
1999, for the grant of a 20 percent evaluation for 
prostatitis with nonspecific recurring urethritis.

2.  Entitlement to an increased evaluation for a duodenal 
ulcer with duodenitis, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. McCormack, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1959 
to September 1961.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
increased the evaluation for the veteran's prostatitis with 
nonspecific recurring urethritis to 20 percent, effective May 
17, 1999.  It also denied an increased evaluation for his 
duodenal ulcer with duodenitis, evaluated as 10 percent 
disabling.

The claim of entitlement to an increased evaluation for a 
duodenal ulcer with duodenitis, currently evaluated as 10 
percent disabling, will be the subject of the REMAND section 
of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for equitable disposition 
of the veteran's claim regarding entitlement to an effective 
date earlier than May 17, 1999, for the grant of a 20 percent 
evaluation for prostatitis with nonspecific recurring 
urethritis has been received.

2.  In a July 1995 decision, the RO denied a compensable 
evaluation for the veteran's prostatitis with nonspecific 
recurring urethritis.  The veteran did not appeal this 
decision.

3.  The veteran's most recent formal claim for an increased 
evaluation for his prostatitis with nonspecific recurring 
urethritis was received on August 7, 1998.

4.  The evidence does not show that the severity of the 
veteran's prostatitis with nonspecific recurring urethritis 
increased during the one-year period prior to August 7, 1998.

5.  A VA examination report dated May 17, 1999 reflects that 
the severity of the veteran's prostatitis with nonspecific 
recurring urethritis was 20 percent disabling on May 17, 
1999.  There was no indication that this disability was not 
20 percent disabling before May 17, 1999.

6.  In a June 1999 decision, the RO assigned a 20 percent 
rating for the veteran's prostatitis with nonspecific 
recurring urethritis, effective May 17, 1999.

7.  There is no medical evidence of record that shows that 
the severity of the veteran's prostatitis with nonspecific 
recurring urethritis increased prior to August 7, 1998.


CONCLUSION OF LAW

An effective date of August 7, 1998, for the grant of a 20 
percent evaluation for prostatitis with nonspecific recurring 
urethritis is warranted.  38 U.S.C.A. §§ 5107, 5110 (West 
1991); 38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unless specifically provided otherwise, a claim reopened 
after final adjudication or a claim for increase of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110(a).  Section 
5110(b)(2) then specifically provides otherwise by stating as 
follows:  "The effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  
38 U.S.C.A. § 5110(b)(2); see also 38 C.F.R. § 3.400(o)(1), 
(2) (effective date of an award of increased rating is the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if claim is received 
within one year from such date, otherwise, date of receipt of 
claim); See Swanson v. West, 12 Vet. App. 442, 447 (1999); 
Hazan v. Gober, 10 Vet. App. 511, 520 (1997).

In VAOPGCPREC 12-98, VA General Counsel noted that 38 C.F.R. 
§ 3.400(o)(2) was added to permit payment of increased 
disability compensation retroactively to the date the 
evidence establishes the increase in the degree of disability 
had occurred.  This section was intended to be applied in 
those instances where the date of increased disablement can 
be factually ascertained with a degree of certainty.  It was 
noted that this section was not intended to cover situations 
where disability worsened gradually and imperceptibly over an 
extended period of time.

In this case, if an increase in disability is found to have 
occurred within one year prior to receipt of the claim, the 
increase is to be made effective as of the date that the 
increase was "factually ascertainable."  If an increase in 
disability occurred more than one year prior to the claim, 
the increase is effective the date of claim.  If the increase 
occurred after the date of claim, the effective date is the 
date that an actual increase in disability is shown.  
38 U.S.C.A. § 5102(b)(2); Harper v. Brown, 10 Vet. App. 125 
(1997); 38 C.F.R. § 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).

"Application" is not defined in the statute.  However, in 
the regulations, "claim" and "application" are considered 
equivalent and are defined broadly to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  Under 38 C.F.R. § 3.155(a), 
the submission of certain medical records may constitute an 
"informal claim" for an increase in disability 
compensation.  In addition, 38 C.F.R. § 3.157(b)(1) specifies 
that where, as here, a claimant's formal claim for 
compensation already has been allowed, receipt of, inter 
alia, a VA report of examination will be accepted as an 
informal claim filed on the date of the examination.

The veteran's prostatitis with nonspecific recurring 
urethritis is rated under 38 C.F.R. § 4.115b, Diagnostic Code 
7527 (2000), which requires application of the criteria for a 
voiding dysfunction or a urinary tract infection.  Under the 
provision for a voiding dysfunction, 38 C.F.R. § 4.115b, a 20 
percent rating is warranted for an impairment which requires 
wearing absorbent materials which must be changed less than 
two times per day; a 40 percent rating requires the wearing 
of absorbent materials which must be changed two to four 
times a day; and a 60 percent rating requires the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than four times a day.  Under the terms for 
evaluating a urinary tract infection, a 10 percent rating is 
warranted for an impairment requiring long-term drug therapy, 
one to two hospitalizations per year and/or intermittent 
intensive management; a 30 percent rating requires recurrent 
symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times per year) and/or 
continuous intensive management.  38 C.F.R. § 4.115b (2000).
 
In this case, the veteran was released from his period of 
active military service in September 1961.  His initial 
application for compensation was received in May 1965.  At 
that time, he requested service connection for a stomach 
disorder or a bleeding intestine.  He did not request service 
connection for a prostate disorder.

In May 1965, private medical records were associated with the 
claims file.  These records do not include any report or 
clinical finding which pertains to a prostate disorder.  On 
VA examination in June 1965, a clinical evaluation of the 
veteran's genitourinary system revealed normal findings.

A VA hospital report shows that the veteran was hospitalized 
for a week in October 1965 due to complaints of nausea, 
indigestion and epigastric distress.  At discharge, he was 
diagnosed as having a duodenal ulcer.

A VA hospital report shows that the veteran was again 
hospitalized for sixteen days from February to March 1968 due 
to complaints of abdominal pain.  At discharge, he was 
diagnosed as having an undiagnosed disease manifested by 
persistent abdominal pain and recurrent vomiting.

The veteran was next hospitalized for eleven days in March 
1968 due to complaints of epigastric distress and vomiting.  
At discharge, he was diagnosed as having peptic ulcer 
disease, a duodenal ulcer by history and a psychophysiologic 
overlay.

In letters received in November and December 1968, the 
veteran indicated that he had a painful prostate gland.

On VA medical examination in January 1969, a clinical 
evaluation of the veteran's genitourinary system did not 
reveal that he had a prostate disorder.  Upon consideration 
of the foregoing, in a February 1969 decision, the RO denied 
the veteran's claim for service connection for a prostate 
disorder.

In a February 1969 letter, a physician reported that the 
veteran experienced bilateral aching in the renal area due to 
moderate dysuria and nocturia 2-3 times.  It was reported 
that an examination of the veteran had not revealed any 
tenderness in the bladder region, and that his prostate had 
been normal in size and benign in consistency.  It was also 
indicated that he had diagnosed the veteran as having acute 
seminal vesiculitis and a left varicocele.

In a statement received in June 1969, a friend of the veteran 
indicated that the veteran had trouble with his prostate 
gland.

Based on the foregoing, in a June 1969 decision, the RO 
confirmed and continued the denial of the veteran's claim for 
service connection for a prostate disorder.

On VA examination in July 1971, a clinical evaluation of the 
veteran's genitourinary system revealed that his prostate was 
tender.  As a result, upon consideration of the foregoing 
examination, in a November 1971 decision the RO granted 
service connection for the veteran's prostate disorder and 
assigned it a noncompensable evaluation, effective July 1971.

A February 1984 letter from a treating physician does not 
include any report or finding which pertains to the veteran's 
prostate disorder.  June 1984 letters from health care 
providers also do not include any report or finding which 
pertains to the veteran's prostate disorder.

In October 1996 and August 1988, duplicate copies of the 
veteran's service medical records were associated with the 
claims file.  In January 1990, private medical records, dated 
from January 1984 to July 1989, were associated with the 
claims file.  Again, these records do not include any report 
or finding which pertains to the veteran's prostate disorder.

In a statement in support of claim received in February 1995, 
the veteran requested an increased evaluation for his 
prostate disorder.

In June 1995, VA outpatient records and a VA hospital report 
were associated with the claims file.  These records do not 
show that the veteran received any treatment for his prostate 
disability from October 1994 to June 1995.

Based on the foregoing, in a July 1995 decision, the RO 
denied a compensable evaluation for the veteran's prostate 
disorder.

In a VA Form 21-526 (Veteran's Application for Compensation 
or Pension), received on August 7, 1998, the veteran 
requested an increased evaluation for his prostate disorder.

In October 1998, private medical records from Saint Anthony's 
Hospital, a letter from a physician, and VA outpatient 
treatment records were associated with the claims file.  
Private medical records, dated from November 1984 to July 
1986 from Saint Anthony's Hospital do not include any report 
or finding which pertains to the veteran's prostate disorder.  
A November 1986 letter from a health care provider does not 
include any report or finding which pertains to the veteran's 
prostate disorder.  The VA outpatient records do not show 
that the veteran received any treatment for his prostate 
disorder from October 1997 to October 1998.

On VA examination on May 17, 1999, the veteran reported that 
he had a slow urinary stream, some hesitancy and nocturia 
from two to four times a night.  A clinical evaluation of his 
prostate revealed that it was enlarged.  The veteran was 
diagnosed as having benign prostatic hypertrophy with 
symptoms of nocturia and slow stream.

As reported earlier, in a June 1999 decision, the RO 
increased the evaluation for the veteran's prostatitis with 
nonspecific recurring urethritis from 0 to 20 percent, 
effective May 17, 1999, the date of the aforementioned VA 
examination.

In a letter received in July 1999, the veteran requested an 
effective date earlier than May 17, 1999, for the grant of 
the 20 percent evaluation for his prostatitis with 
nonspecific recurring urethritis.  In July 1999, additional 
VA outpatient treatment records were associated with the 
claims file.  These records show that the veteran was 
diagnosed as having acute prostatitis in September 1995.  In 
September 1997, an examination of his prostate did not reveal 
any nodularity.  A June 1999 record includes a notation that 
he had a history of benign prostate hypertrophy.

In a letter received in July 1999, the veteran filed a notice 
of disagreement with the RO's assignment of May 17, 1999, as 
the effective date for the grant of the 20 percent evaluation 
for his prostatitis with nonspecific recurring urethritis.  

In this case, the Board finds that an effective date of 
August 7, 1998, the date the veteran filed this claim, is 
warranted.  As indicated above, the Board is required to 
review all other evidence of record to determine the earliest 
date as of which, within the year prior to this claim, the 
increase in the severity of the prostatitis with nonspecific 
recurring urethritis was ascertainable.  See 38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. §§ 3.400(o)(2), 3.155(a), and 
Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  As noted 
above, the RO denied the claim for a compensable evaluation 
for prostatitis with nonspecific recurring urethritis in a 
July 1995 decision.  A review of the claims file fails to 
disclose any communication from the veteran or any other 
document which may be construed as a formal or informal claim 
for an increased evaluation for prostatitis with nonspecific 
recurring urethritis prior to receipt of his VA Form 21-526 
on August 7, 1998.  Accordingly, the Board finds that the 
veteran's claim for an increased evaluation was received on 
August 7, 1998.

The Board will now review all evidence of record to determine 
the earliest date as of which, within the year prior to this 
claim (August 7, 1997), an increase in the severity of the 
veteran's prostatitis with nonspecific recurring urethritis 
was ascertainable.  In this case, the only medical evidence 
which shows that the veteran received treatment for this 
disorder during this period is a VA outpatient treatment 
record which shows that a September 1997 examination of his 
prostate did not reveal any nodularity.  As such, there are 
no medical records that establish a factual basis that the 
severity of the veteran's prostatitis with nonspecific 
recurring urethritis increased from August 7, 1997, to August 
7, 1998.  Accordingly, there is no basis for an award before 
August 7, 1998. 

In this case, as noted earlier, the RO received the veteran's 
claim for an increased evaluation for prostatitis with 
nonspecific recurring urethritis on August 7, 1998.  There is 
no evidence showing that the severity of this disability 
increased until May 17, 1999, the date of the most recent VA 
examination.  The May 1999 VA examination report shows that 
the veteran's prostate was enlarged and that he experienced a 
slow urinary stream, some hesitancy and nocturia from two to 
four times a night.  Thus, the May 1999 VA examination report 
shows there was an actual increase in the severity of his 
prostatitis with nonspecific recurring urethritis.  There was 
no indication that this disability was not 20 percent 
disabling prior to May 17, 1999, and no reason to believe 
that this disability was 20 percent disabling beginning May 
17, 1999.  If fact, the May 1999 VA examination only confirms 
the veteran's effective contention on August 7, 1998, that 
the disability had increased in severity.  The fact that the 
veteran filed a claim for an increase supports the conclusion 
that the disability had increased in severity prior to this 
examination.  It does not, however, support the conclusion 
that this disability had increased in severity prior to the 
veteran's filing of this claim.  

In resolving this ultimate issue, the Board is mindful to the 
doctrine of reasonable doubt.  As the U.S. Court of Appeals 
for Veterans Claims (Court) has written:  

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is a proximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks he should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id.  (Citing Santosky v. Kramer, 455 U.S. 745, 
754-55 (1992)).  As currently codified, the law defines the 
"benefit of the doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b) (West 1991).

Based on a review of the evidence at whole, and giving the 
veteran the benefit of the doubt, the undersigned believes 
that the evidence is in equipoise and, therefore, the Board 
finds that August 7, 1998, is the appropriate effective date 
for the award of the 20 percent evaluation for the veteran's 
prostatitis with nonspecific recurring urethritis.

ORDER

Entitlement to an effective date of August 7, 1998, for the 
award of a 20 percent evaluation for prostatitis with 
nonspecific recurring urethritis, is granted, subject to the 
law and regulations governing the payment of monetary 
benefits.


REMAND

VA outpatient treatment records show that the veteran was 
treated for Helicobacter Pylori on occasion from October 1997 
to October 1998.  These records also show that he experienced 
epigastric pain, heartburn and nausea in April and August 
1998.  At those times, it was also noted that he had not 
experienced any weight loss or anorexia.

On VA medical examination in May 1999, the veteran was well 
nourished and his bowel sounds were positive.  His abdomen 
was soft and mildly tender.  The veteran was assessed as 
having gastroesophageal reflux disease with a previous 
history of a duodenal ulcer.  In a July 1999 letter, a 
Nutrition Support Clinical Pharmacy Specialist from the 
Amarillo VA Healthcare System reported that the veteran was 
receiving treatment for peptic ulcer disease and 
gastroesophageal reflux.  She also reported that the veteran 
had undergone antibiotic treatment to eradicate Helicobacter 
Pylori.

The Board notes that recently enacted legislation, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (hereafter VCAA), contains extensive 
provisions modifying the adjudication of all pending claims.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The new law 
revises the former § 5107(a) of title 38 United States Code 
to eliminate the requirement that a claimant come forward 
first with evidence to well ground a claim before the 
Secretary is obligated to assist the claimant in developing 
the facts pertinent to the claim.  The other salient features 
of the new statutory provisions impose the following 
obligations on the Secretary (where they will be codified in 
title 38 United States Code is noted in parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain; 
(b) briefly explain the efforts that the VA made to 
obtain those records; and 
(c) describe any further action to be taken by the 
Secretary with respect to the claim (38 U.S.C.A. § 
5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g));

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

The VCAA does not provide a basis to award the veteran an 
earlier effective date for his prostatitis.  However, in 
light of the veteran's contentions, the new criteria, and the 
state of the record, further development, as specified below, 
is required.  Accordingly, the case is REMANDED to the RO for 
the following actions:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

2.  The RO should request the appellant 
to identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
duodenal ulcer with duodenitis.  After 
securing any necessary authorization from 
the appellant, the RO should attempt to 
obtain copies of those treatment records 
identified by the veteran which have not 
been previously secured, including 
treatment by any private health care 
provider or providers (if any).  The 
veteran is requested to assist the RO in 
obtaining these records. 

3.  The RO should arrange for a VA 
examination to determine the current 
nature and extent of the service-
connected duodenal ulcer with duodenitis.  
The claims folder or the pertinent 
medical records contained therein, 
including a copy the Board's remand and 
all evaluations and treatment reports 
regarding the veteran's duodenal ulcer 
must be reviewed by the examiner in 
conjunction with the examination.  All 
necessary tests should be performed.  The 
examiner should record pertinent medical 
complaints, symptoms and clinical 
findings caused by the veteran's service-
connected duodenal ulcer.  The examiner 
should provide explicit responses to the 
following questions:

(a)  Does the veteran now have a duodenal 
ulcer with duodenitis?

(b)  What are the manifestations of the 
service-connected duodenal ulcer with 
duodenitis, if any, as opposed to those 
of any other disorder?  

(c)  Based on a review of the veteran's 
treatment records, history elicited from 
the veteran, and current examination 
findings, how frequently does the veteran 
have severe, moderate or mild 
manifestations associated with his 
duodenal ulcer with duodenitis?  What is 
the nature and extent of those 
difficulties, if any?

4.  The RO should review the medical report 
above to determine if it meets the 
requirements of paragraph 3.  If not, the 
report should be returned as inadequate for 
rating purposes.  38 C.F.R. § 4.2 (2000).

5.  The RO must review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 
is completed.  In particular, the RO should 
ensure that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) are fully complied with and 
satisfied.

If the benefit sought on appeal remains denied, the appellant 
and his representative should be provided with a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period should be allowed for 
response.  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.


		
	John J. Crowley
	Acting Member, Board of Veterans' Appeals

 



